 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                                        EASTERN DISTRICT OF CALIFORNIA
10

11       KEVIN LAINE MCCASKILL,                                  Case No. 1:18-cv-01069-LJO-SAB

12                        Plaintiff,                             ORDER RE STIPULATION FOR
                                                                 VOLUNTARY REMAND PURSUANT TO 42
13               v.                                              U.S.C. § 405(g)

14       COMMISSIONER OF SOCIAL                                  (ECF No. 33)
         SECURITY,
15
                          Defendant.
16

17

18              On August 9, 2018, Plaintiff filed the present action seeking review of the

19 Commissioner’s denial of an application for benefits. (ECF No. 1.) On September 10, 2019, the
20 parties filed a stipulation agreeing to a voluntary remand of this matter pursuant to 42 U.S.C. §
                        1
21 405(g). (ECF No. 33.) Pursuant to the terms of the stipulation, upon remand to the agency, the

22 Appeals Council will remand this case to an Administrative Law Judge (ALJ) with instructions

23 to reevaluate the medical evidence, including, but not limited to, consideration of Plaintiff’s

24 carpal tunnel syndrome and the opinion of treating physician Dr. Rodrigo De Zubiria, and to

25 explain the weight given to the opinion evidence in accordance with 20 C.F.R. § 404.1527. The

26 ALJ shall also be instructed to reassess Plaintiff’s RFC, including all functional limitations
27
     1
         The Court notes that the filed stipulation contains the incorrect case number in the caption, however the party
28 names are correct in the caption and within the body of the stipulation.


                                                                 1
 1 supported by the record, and issue a new decision.

 2         Accordingly, IT IS HEREBY ORDERED that:

 3         1.     This action is REMANDED to the Commissioner of Social Security for further

 4                proceedings consistent with the terms of the Stipulation to Remand;

 5         2.     Judgment is entered in favor of Plaintiff Kevin Laine McCaskill and against

 6                Defendant Commissioner of Social Security; and

 7         3.     The Clerk of the Court is directed to CLOSE this action.

 8
     IT IS SO ORDERED.
 9

10     Dated:    September 16, 2019                     /s/ Lawrence J. O’Neill _____
                                               UNITED STATES CHIEF DISTRICT JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                  2
